Citation Nr: 1331788	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia, to include consideration of whether an increased rating is warranted on an extra-schedular basis and whether separate ratings are warranted for individual joint disabilities. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to October 2, 2011.

3.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s) (West 2002). 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987, from November 1990 to May 1991, and from March 1994 to March 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted entitlement to service connection for fibromyalgia with an initial 20 percent evaluation assigned effective March 13, 2001.  

In March 2007, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 40 percent for fibromyalgia.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a September 2008 memorandum decision, the Court vacated and remanded the portion of the March 2007 Board decision that denied a higher initial rating for fibromyalgia.  The claim returned to the Board where it was remanded for additional development in July 2009 and January 2010.  In November 2010, the Board again denied the claim for entitlement to an initial rating in excess of 40 percent for fibromyalgia on a schedular basis.  The Board also determined that a claim for entitlement to TDIU had been raised by the current record in accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In April 2012, on its own motion, the Board vacated its November 2010 denial of the claim for an increased rating for fibromyalgia.  The Board determined that the claims file contained records of VA treatment that were constructively of record, but were not reviewed by the Board at the time of the November 2010 decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board remanded all the claims on appeal for additional development, including a claim for entitlement to SMC that was raised by the record in accordance with Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC benefits "are to be accorded when a Veteran becomes eligible without the need for a separate claim").  The appeal was again remanded in April 2013.  The case has now returned to the Board for further appellate action. 

The Veteran submitted a substantive appeal in November 2011 that included a request to appear at a hearing before the Board at the local VA office.  Another substantive appeal, received in January 2012, indicated that the Veteran did not want a Board hearing.  In a May 2013 letter, VA asked the Veteran to clarify his request for a hearing.  In an April 2013 response, the Veteran withdrew his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2013).  Therefore, the Board will proceed with a decision in this case. 


FINDINGS OF FACT

1.  The Veteran's fibromyalgia manifests widespread musculoskeletal pain and tender points, with associated fatigue, and headaches that are constant and  refractory to therapy.

2.  The severity and symptoms of the Veteran's fibromyalgia are adequately rated by the established schedular criteria; the disability is not productive of an exceptional or unusual disability picture to include marked interference with employment or frequent episodes of hospitalization.  

3.  During the period prior to October 2, 2011, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  

4.  None of the Veteran's service-connected disabilities are rated as 100 percent disabling and he is not precluded from securing or following substantially gainful employment due to a single service-connected disability. 



CONCLUSIONS OF LAW

1.  The schedular and extra-schedular criteria for an initial rating in excess of 40 percent for fibromyalgia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.21, 4.71a Diagnostic Code 5025 (2013).

2.  During the period prior to October 2, 2011, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.

3.  The criteria for SMC under 38 U.S.C.A. § 1114(s) are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350, 4.16. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Fibromyalgia

Service connection for fibromyalgia was granted in the October 2002 rating decision on appeal.  An initial 20 percent evaluation was assigned effective March 13, 2001.  In a November 2003 rating decision, an increased 40 percent evaluation was assigned for fibromyalgia, also effective March 13, 2001.  Thus, the Veteran's fibromyalgia is rated as 40 percent disabling throughout the claims period from the original date of service connection.  The Veteran contends that an increased rating is warranted for fibromyalgia under 38 C.F.R. § 3.321(b)(1) pertaining to extra-schedular ratings.  He also contends that separate ratings are appropriate for various joint disabilities with symptoms that are separate and distinct from the service-connected fibromyalgia.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected fibromyalgia is currently rated as 40 percent disabling under Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is rated as 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013).  

The Veteran is currently in receipt of the maximum schedular rating for fibromyalgia under Diagnostic Code 5025.  Thus, a higher rating is not possible under this diagnostic code; however, the Veteran contends that separate ratings are warranted for various joint disabilities associated with fibromyalgia.  In statements throughout the claims period, the Veteran has specifically claimed that his bilateral knee and elbow pain are associated with distinct disabilities that warrant separate ratings under the Rating Schedule.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In particular, the final rule for fibromyalgia in the Federal Register states that if "a separate disability is diagnosed, e.g., dysthymic disorder, that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated (see 38 CFR 3.310(a)), as long as the same signs and symptoms are not used to evaluate both the primary and the secondary condition (see 38 CFR 4.14  (avoidance of pyramiding))."   In such cases, fibromyalgia and its complications may warrant a combined evaluation greater than 40 percent."  See Final Rule for Fibromyalgia, 64 Fed. Reg. 32,410 (June 17, 1999). 

After review of the evidence, the Board finds that separate ratings are not appropriate for the Veteran's knee and elbow pain, or any other symptoms associated with fibromyalgia including headaches and bilateral shoulder pain.  The competent medical evidence of record clearly establishes that the Veteran's complaints of joint pain and headaches are manifestations of fibromyalgia and are not separate and distinct conditions.  

With respect to the Veteran's bilateral knee pain, the weight of the competent evidence establishes that there is no disability other than fibromyalgia to account for his complaints of pain.  At various times throughout the claims period the Veteran's health care providers have suspected another cause for his complaints of pain, but objective testing and examinations have been consistently negative.  Upon VA examination in September 2002, a tentative diagnosis of probable mild degenerative joint disease was rendered based on possible findings of knee arthritis during service.  However, X-rays of the knees performed in conjunction with the September 2002 VA examination were negative and the examiner rendered a final diagnosis of bilateral knee pain secondary to fibromyalgia-like symptoms.  Similarly, during a December 2003 rheumatology evaluation at the Sioux Falls VA Medical Center (VAMC), the examining physician noted an apparent history of chondromalacia patella of the knees, but recent X-rays were entirely normal without evidence of significant degenerative changes.  A few months earlier, in March 2003, the same rheumatologist found that the Veteran had knee pain of undetermined etiology and observed that the Veteran had never demonstrated abnormalities on knee X-rays.  There was also no evidence of past or present joint effusions or swelling.  The rheumatologist concluded that there was no inflammatory arthropathy present as an etiology of the Veteran's pain.  

VA examiners in September 2009 and February 2010 also specifically found that the Veteran's knee symptoms were manifestations of fibromyalgia.  During the September 2009 VA examination, the Veteran reported experiencing fatigue and soreness all over his body.  After physically examining the Veteran and reviewing the claims file (including the consistently normal knee X-rays), the VA examiner concluded that there was no abnormality of the knees.  The diagnosis was subjective complaints of pain with a normal examination.  The VA examiner explicitly noted that there were no findings of the knee unrelated to fibromyalgia.  In February 2010, the claims file was provided to another VA examiner for a medical opinion addressing whether the Veteran manifested a knee disability separate from fibromyalgia.  The examiner concluded that there was no evidence to suggest the Veteran's knee pain was related to an etiology other than fibromyalgia and there was no separate disease entity.  

Turning to the Veteran's complaints of bilateral elbow pain, the record contains similar findings and conclusions.  He began to complain of elbow pain in September 2003 to his rheumatologist at the VAMC.  In March 2005, the VA rheumatologist noted the Veteran worked as a meat inspector and performed repetitive motions with his forearms.  The Veteran's symptoms were consistent with probable epicondylitis, though there was no inflammatory arthropathy and X-rays only showed early degenerative changes on the right.  Upon VA examination in September 2009, the Veteran's elbow X-rays were read as normal and his lateral epicondylitis was consistent with complaints of fibromyalgia and fibromyalgia tender points.  The examiner concluded that there was no actual abnormality of the elbow joints and no findings unrelated to fibromyalgia.  The February 2010 VA examiner also concluded that there was no evidence to relate the Veteran's elbow pain to a diagnosis other than fibromyalgia.  Clinical and radiographic findings were minimal and the elbow pain was related to fibromyalgia and not a separate disease entity.  

The Veteran has also recently reported experiencing bilateral shoulder pain while undergoing treatment at the Sioux Falls VAMC.  A neurological examination in January 2013 was normal and an April 2011 nerve conduction study did not demonstrate any abnormality in the left upper extremity  The VAMC neurologist found that the Veteran had bilateral shoulder pain of unclear etiology and recommended an orthopedic consultation as X-rays showed mild degenerative changes.  A few months later, in May 2013, the Veteran was seen by a VA orthopedist and his pain in the shoulder was attributed to fibromyalgia and diabetes.  Thus, while degenerative changes were observed on X-ray, the Veteran's pain is associated with service-connected fibromyalgia and nonservice-connected diabetes.  

Thus, the competent evidence of record, including the opinions of VA examiners in September 2009 and February 2010 as well as the Veteran's treating rheumatologist and orthopedist at the Sioux Falls VAMC, clearly establish that the Veteran's complaints of joint pain are manifestations of fibromyalgia and are not indicative of any separate disability.  The diagnoses of arthritis of the knees and epicondylitis of the elbows were later disproven based on objective radiographs and physical examinations and were merely different descriptions of the same phenomenon, i.e. the Veteran's complaints of joint pain.  In addition, the symptoms reported by the Veteran as the basis for separate disability evaluations, including complaints of headaches, are specifically contemplated by Diagnostic Code 5025 which provides for a maximum 40 percent rating with widespread musculoskeletal pain and tender points and associated headache.  While the Veteran has reported pain originating from his joints, his physicians and VA examiners have attributed the symptoms to service-connected fibromyalgia.  The Board has considered the statements of the Veteran linking his joint pain to other maladies such as arthritis, but finds that his lay opinion regarding the appropriate diagnosis and etiology of his pain is outweighed by the competent medical evidence, findings, and opinions weighing against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (the Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms is not competent evidence); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Therefore, the Veteran remains entitled to the maximum 40 percent schedular rating due to his constant pain, which affects multiple joints in different ways at different times.  In this case, the grant of a separate rating for the Veteran's generally described joint pain would clearly result in awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.  In other words, the Board concludes that the Veteran's joint pain and headaches are due solely to fibromyalgia and are manifestations of the disability contemplated by the current assigned 40 percent evaluation under Diagnostic Code 5025.  As the Veteran does not manifest any disabilities that are separate and distinct from fibromyalgia, separate ratings are not warranted for his joint pain or headaches.  Esteban, supra.

The Veteran also contends that an extra-schedular rating is warranted for service-connected fibromyalgia as the disability has manifested an unusual disability picture that has caused a marked effect on his ability to work.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that an extra-schedular rating is not warranted.  First, the rating criteria are clearly adequate to properly evaluate the Veteran's disability.  As noted above, Diagnostic Code 5025 for rating fibromyalgia contemplates symptoms including widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, and headache.  The Veteran's current 40 percent evaluation includes consideration of constant or near constant symptoms that are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013).  A Note to Diagnostic Code 5025 also provides that widespread pain means pain in both sides of the body, above and

 below the waist, and affecting the skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  The Veteran reports constant joint pain in the knees, elbows, low back, neck, and shoulder due to fibromyalgia.  In addition, he complains of headaches and fatigue associated with the service-connected disability.  These manifestations are specifically contemplated by Diagnostic Code 5025 and the current 40 percent rating.  To the extent the Veteran reports incurring functional loss due to joint pain associated with fibromyalgia, the Board finds that Diagnostic Code 5025 includes consideration of such manifestations.  The Note following the diagnostic code considers impairment to the skeleton (and therefore the joints) and as discussed above, the Board has found that the Veteran does not manifest any separate disease entity, such as arthritis, to justify a separate rating under the rating criteria pertaining to arthritis or limitation of motion of the joints.  Therefore, the Board finds that the rating criteria are adequate to describe the severity and symptoms of the Veteran's fibromyalgia.  

The Veteran also contends that his fibromyalgia presents an exceptional or unusual disability picture with marked interference with employment.  Initially, the Board notes that the Veteran has never been hospitalized for symptoms associated with fibromyalgia and his reported symptoms (widespread joint and muscle pain, fatigue, headache, etc.) are specifically contemplated in the rating criteria pertaining to the disability.   Furthermore, the Veteran consistently worked throughout the claims period until October 2011, when he left his job as a truck driver.  He is in receipt of TDIU for the period beginning October 2, 2011 due to the combined effect on employment of all his disabilities.  The Veteran also worked as a meat inspector from 2001 to April 2005 when he resigned from the position.  He was out of work for only a few months before beginning work as a driver delivering mail in September 2005.  

While the Veteran reports that his fibromyalgia caused "marked interference" with employment, the objective medical evidence does not support this contention.  Psychiatric treatment records from the VAMC establish that the Veteran let his position as a meat inspector due to disagreements between himself and management (including an altercation between the Veteran and his boss that occurred in April 2004 and led to the Veteran filing a union grievance).  A June 2011 VA examiner also specifically found that the Veteran's fibromyalgia did not cause marked interference with his employment.  The examiner acknowledged that the Veteran should find a better work schedule to accommodate fatigue associated with fibromyalgia and its treating medication, but there was no current marked interference to employment.  

The case was also referred to the Director, Compensation and Pension Service (Director) to determine whether the Veteran's fibromyalgia was productive of impairment beyond that anticipated by the currently assigned 40 percent evaluation.  In June 2010, November 2011, and November 2012 opinions, the Director concluded that the evidence did not support the assignment of an extra-schedular rating in accordance with 38 C.F.R. § 3.321.  In November 2012, the Director noted that the Veteran had not been hospitalized for any significant time due to fibromyalgia, worked as a truck driver until October 2011, was found capable of sedentary employment by all VA examiners, and manifested symptoms of fibromyalgia commensurate with the currently assigned 40 percent evaluation.  

Therefore, the Board concludes that the competent evidence of record establishes that the Veteran's fibromyalgia does not manifest symptoms that are so unusual or exceptional as to render the use of the Rating Schedule inadequate.  Additionally, the disability has not presented any other indications of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  An extra-schedular rating is not in the interest of justice in this case, and the claim for an increased rating, on a schedular or extra-schedular basis, is denied.  


TDIU Prior to October 2, 2011

Entitlement to TDIU was granted in a January 2012 rating decision effective October 2, 2011.  The Veteran contends that he was unemployable due to service-connected disabilities prior to October 2, 2011.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

During the period prior to October 2, 2011, the Veteran was service-connected for an adjustment disorder with anxiety and depressed mood rated as 70 percent disabling, fibromyalgia rated as 40 percent disabling, tinnitus rated as 10 percent disabling, gastroesophageal reflux disease (GERD) rated as 10 percent disabling, and right ear hearing loss rated as noncompensably disabling.  His combined evaluation for compensation was 90 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) during the relevant claims period as he had one disability rated as 40 percent disabling or more and sufficient additional disability to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish that he was unemployable due to service-connected disabilities during the period prior to October 2, 2011.  Initially, the Board notes that the Veteran was consistently employed throughout the relevant claims period.  He first worked as a USDA food inspector until April 2005 and from September 2005 to October 30, 2011 he was employed as a truck driver delivering mail.  Thus, aside from a brief period of five months in 2005, the Veteran was employed during the period prior to October 2, 2011. 

The Veteran first filed for TDIU in April 2005, and reported on his VA Form 21- 8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he worked from July 2001 to April 2005 as a food inspector.  The Veteran also reported that he graduated high school and completed two years of college.  Although the form indicates that he stopped working in April 2005 due to symptoms associated with fibromyalgia, psychiatric treatment records from the Sioux Falls VAMC document several incidents of altercations between the Veteran and his supervisors.  The Veteran also stated during June 2011 VA psychiatric examination that he left his position as a food inspector due to legal problems.  Additionally, the Veteran was employed five months later as a mail truck driver, a position that he held until October 30, 2011 when, according to his employer, he quit due to the effects of his medication.  Therefore, prior to October 2011, the record establishes that the Veteran was employed and did not leave his job as a USDA meat inspector due to a service-connected disability.  

The competent medical evidence also establishes that the Veteran was not unemployable during the period prior to October 2, 2011.  The record contains VA medical opinions dating from May 2005, February 2010, and June 2011 finding that the Veteran was not unemployable due to service-connected disabilities.  The June 2011 VA examiner specifically found that the Veteran was able to follow substantial and gainful employment.  A June 2011 VA psychiatric examiner also found that the Veteran was able to function fairly well.  Although the Veteran reported in an August 2011 statement that his work was difficult due to fatigue and the effect of his pain medications and joint pain, he continued to remain employed as a truck driver through the end of October 2011.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran was unemployable during the period prior to October 2, 2011 due to service-connected disabilities.  The Veteran worked throughout the claims period and the competent medical evidence of record clearly establishes that he was not unemployable.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Entitlement to SMC under 38 U.S.C.A. § 1114(s)

SMC under 38 U.S.C.A. § 1114(s)  is granted when a veteran has a service-connected disability rated total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  As explained in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), a TDIU rating may satisfy the SMC requirement of a service-connected disability rated as total.  In Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) the Court clarified that a TDIU rating based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court added that VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under section 1114(s).  Buie, 24 Vet. App. at 250-251.  

In applying Bradley and Buie to this case, the Board observes that the Veteran is not in receipt of a schedular 100 percent rating for any of his service-connected disabilities and was assigned entitlement to TDIU in a January 2012 rating decision effective October 2, 2011.  Therefore, the Board must decide whether the Veteran is entitled to TDIU based on a single service-connected disability to determine whether he meets the criteria for an award of SMC. 

The evidence establishes that the Veteran is currently unemployable due to a combination of his service-connected disabilities; however, at no time during the claims period has a single service-connected condition precluded him from securing or maintain gainful employment.  In December 2011, a VA examiner concluded that none of the Veteran's service-connected disabilities rendered him unable to secure or maintain substantial employment.  The examiner reviewed the history, symptoms, and current manifestations of each of the Veteran's physical disabilities in turn and did not find any conditions that caused unemployability.  Similarly, upon VA psychiatric examination in December 2011, the Veteran's service-connected adjustment disorder was found to manifest occupational impairment with only an occasional decrease in work efficiency and an intermittent inability to perform occupational tasks with generally satisfactory functioning.  The Veteran also reported during the December 2011 VA psychiatric examination that he and his employer mutually agreed that he should stop working in October 2011 due to health-related issues and difficulties with attention and concentration.  These symptom manifestations are not limited to a single one of the Veteran's service-connected disabilities.  Finally, during the period prior to October 2, 2011, as discussed above, the Board has determined that the Veteran's service-connected conditions did not result in unemployability.  
As the Veteran is not in receipt of a single service-connected disability rated as total, to include TDIU based on a single service-connected disability, the requirements for entitlement to SMC under 38 U.S.C.A. § 1114(s) are not met and the claims is denied. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for an increased rating for fibromyalgia, the Veteran has initiated an appeal regarding the initial evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the October 2002 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The November 2003 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings.  The appellant was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

With respect to the claims for entitlement to TDIU and SMC, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2011 and May 2013 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the November 2011 and May 2013 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the July 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims in February 2010, June 2011, and December 2011.

The Board also finds that VA has complied with the remand orders of the Board.  In response to the Board's remands, the Veteran was provided VA examinations and medical opinions addressing whether he manifests any joint conditions separate and distinct from fibromyalgia.  The Veteran was also provided written notice in May 2012 of the Court's decisions in Bradley and Buie and information regarding their impact on his claim for entitlement to SMC.  The case was referred to the Director for consideration of an extra-schedular rating three times and memorandum opinions from the Director were received in June 2010, November 2011, and November 2012.  Updated VA treatment records, reports of various VA examinations, and information pertaining to the Veteran's employment history were also associated with the claims file.  The Veteran was also provided notice of the elements for obtaining an increased rating on an extra-schedular basis in a July 2011 letter.  The case was then readjudicated in a July 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 40 percent for fibromyalgia, to include consideration of whether an increased rating is warranted on an extra-schedular basis and whether separate ratings are warranted for individual joint disabilities, is denied.

Entitlement to TDIU prior to October 2, 2011 is denied. 



Entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) is denied.

.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


